Title: To George Washington from William Livingston, 14 April 1777
From: Livingston, William
To: Washington, George

 

Sir
Borden Town [N.J.] 14 April 1777

Collo. Duyckinck has preferred a Petition to the Governor & Council of Safety of this State for a hearing being under terrible apprehensions of the approaching warm Season of the year in the place of his Confinement—As the Judicature he has addressed, is competent to release him from confinemt or order his Imprisonment in this State, for an Offence against the municipal Laws, it is on the one hand a pity he should complain for want of Redress; & on the other improper to discharge him as he may have been so guilty, as to render himself properly a Prisoner of War, & to be dealt with by the military; I beg the Favour of your Excellency to furnish me with the Charges upon which he was ordered to Philadelphia, that we may either take cognizance of his Case, or convince him of the fruitlesness of his farther Importunity. I am with great Respect your most humble & most obdt Servt

Wil: Livingston

